 

Exhibit 10.324

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BR FLAGLER JV MEMBER, LLC

 

This LIMITED LIABILITY COMPANY AGREEMENT OF BR FLAGLER JV MEMBER, LLC (the
“Company”), is dated as of December 18, 2015 (this “Agreement”), by BRG Flagler
Village, LLC (“BRG”) and Bluerock Special Opportunity + Income Fund II, LLC
(“SOIF II”) (collectively, the “Members”).

 

RECITALS:

 

WHEREAS, the Company was formed pursuant to the Delaware Limited Liability
Company Law, as amended from time to time (the “Act”), and there has been filed
a Certificate of Formation of the Company (the “Certificate of Formation”) with
the office of the Secretary of State of the State of Delaware; and

 

WHEREAS, the Members desire to operate the Company as a limited liability
company under the Act.

 

NOW, THEREFORE, the Members agrees as follows:

 

1.          Formation. The Certificate of Formation, the formation of the
Company as a limited liability company under the Act, and all actions taken by
any other person who executed and filed the Certificate of Formation are hereby
adopted and ratified. The affairs of the Company and the conduct of its business
shall be governed by the terms and subject to the conditions set forth in this
Agreement, as amended from time to time. The Members are hereby authorized and
directed to file any necessary amendments to the Certificate of Formation of the
Company in the office of the Secretary of State of the State of Delaware and
such other documents as may be required or appropriate under the Act or the laws
of any other jurisdiction in which the Company may conduct business or own
property.

 

2.          Name. The name of the limited liability company formed hereby is BR
Flagler JV Member, LLC.

 

3.          Purpose. The purpose of the Company is:

 

(i)        to own and hold a limited liability company interest in BR Flagler JV
Member LLC; and

 

(ii)       to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes.

 

 
 

 

4.          Place of Business. The Company shall have its principal place of
business at c/o Bluerock Real Estate, LLC, 712 Fifth Avenue, 9th Floor, New
York, New York 10019, or at such other place or places as the Members may, from
time to time, select.

 

5.          Registered Office and Agency. The address of its registered office
in the State of Delaware is 160 Greentree Drive, Suite 101, Dover, DE 19904. The
name of the registered agent at such address is National Registered Agents. Such
office and such agent may be changed from time to time by the Members in their
sole discretion.

 

6.          Capital Accounts. An account shall be established in the Company's
books for the Members and transferees in accordance with the principles of
Treasury Regulation Section 1.704-1(b)(2)(iv).

 

7.          Percentage Interest; Initial Capital; Allocations of Profits and
Losses. The Members' interest in the Company equals 100%, allocated respectively
89.5% to BRG and 10.5% to SOIF II (respectively, the “Percentage Interests”).
The initial capital contributions of the Members are as set forth in Schedule I,
which shall be amended from time to take into account any future capital
contributions, if any. The Company's profits and losses shall be allocated in
accordance with the Percentage Interests of the Members.

 

8.          Additional Contributions. The Members are not required to make any
contribution of property or money to the Company.

 

9.          Distributions. At the time determined by the Members, the Members
shall cause the Company to distribute any cash held by it which is neither
reasonably necessary for the operation of the Company nor in violation of the
Act. All cash available for distribution shall be distributed to the Members in
accordance with the Percentage Interests.

 

10.         Powers. The business of the Company shall be solely under the
management of the Members. The Members shall have the right and authority to
take all actions specifically enumerated in the Certificate of Formation or this
Agreement or which the Members otherwise deems necessary, useful or appropriate
for the day-to-day management and conduct of the Company's business.

 

11.         Compensation. The Members shall not receive compensation for
services rendered to the Company.

 

12.         Term. The Company shall dissolve, and its affairs shall be wound up,
upon the earliest to occur of (a) the decision of the Members, (b) the sale by
the Company of all or substantially all of its property or (c) an event of
dissolution of the Company under the Act.

 

13.         Assignments. The Members may at any time directly or indirectly
sell, transfer, assign, hypothecate, pledge or otherwise dispose of or encumber
all or any part of its interest in the Company (including, without limitation,
any right to receive distributions or allocations in respect of such interest
and whether voluntarily, involuntarily or by operation of law).

 

 
 

 

14.         Limited Liability. The Members shall have no liability for the
obligations of the Company except to the extent provided in the Act.

 

15.         Additional Members. Additional Members can only be admitted to the
Company upon the consent of the Members, which consent may be evidenced by,
among other things, the execution of an amendment to this Agreement.

 

16.         Management. The business and affairs of the Company shall be
conducted solely and exclusively by the Members, as provided herein. The Members
shall have all rights and powers on behalf and in the name of the Company to
perform all acts necessary and desirable to the objects and purposes of the
Company. All determinations, decisions and actions made or taken by the Members
(or its designee(s)) shall be conclusive and binding upon the Company.  James
Babb, Jordan Ruddy and Michael Konig are each hereby appointed as an authorized
signatory of the Company and shall have the authority to execute on behalf of
the Company such agreements, contracts, instruments and other documents as the
Members shall from time to time approve, such approval to be conclusively
evidenced by its execution and delivery of any of the foregoing.  Third parties
may conclusively rely upon the act of James Babb, Jordan Ruddy and/or Michael
Konig as evidence of the authority of such party for all purposes in respect of
their dealings with the Company. In the event of any disagreement or dispute
between the Members with respect to any action to be undertaken on behalf of the
Company, the decision and determination of SOIF II.

 

17.         Amendments. This Agreement may be amended only in a writing signed
by the Members.

 

18.         Binding Agreement. Notwithstanding any other provision of this
Agreement, the Members agree that this Agreement constitutes a legal, valid and
binding agreement of the Members, and is enforceable against the Members in
accordance with its terms.

 

19.         Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware.

 

20.         Separability of Provisions. Each provision of this Agreement shall
be considered separable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal. The parties shall nevertheless negotiate in good faith in
order to agree to the terms of a mutually satisfactory provision consistent with
their intentions in executing and delivering this Agreement to be substituted
for the provision which is invalid, unenforceable or illegal.

 

[The remainder of this page is left intentionally blank]

 

 
 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 

  MEMBERS:       BRG Flagler Village, LLC, a Delaware   limited liability
company         By: Bluerock Residential Holdings, LP, a Delaware limited
partnership         By: Bluerock Residential Growth REIT, Inc., a Maryland
corporation, its General Partner           By: /s/ R. Ramin Kamfar       Name:
Ramin Kamfar        Title:  Chief Executive Officer

 

  Bluerock Special Opportunity + Income Fund II, LLC, a Delaware limited
liability company, its Manager         By:       BR SOIF II Manager, LLC, a
Delaware limited liability company, its Manager         By: /s/ Jordan Ruddy    
Jordan Ruddy, Authorized Signatory

 

 
 

 

SCHEDULE I

 

Member  Membership
Interest   Initial Capital
Contribution
(cash)            BRG Flagler Village, LLC   89.5%  $5,456,173.75             
Bluerock Special Opportunity + Income Fund II, LLC   10.5%  $640,109.77         
    Total   100.00%  $6,096,283.52 

 

 

 

